Citation Nr: 0126649	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
bilateral lobectomy due to bronchiectasis, currently rated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B. D.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the veteran's claim of an increased rating for 
residuals of a bilateral lobectomy due to bronchiectasis.  VA 
received the veteran's notice of disagreement in March 2000.  
A statement of the case, dated in May 2000, was issued in 
July 2000.  In September 2000, VA received the veteran's 
substantive appeal, which included a request for a hearing.  
In August 2001, the veteran appeared at the RO and testified 
before the undersigned member of the Board. 

In August 2001, the veteran submitted additional evidence 
with the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2001).  


FINDING OF FACT

The veteran's residuals of a bilateral lobectomy due to 
bronchiectasis is manifested by the occurrence of upper 
respiratory tract infections, difficulty breathing, and the 
need for the use of medication, and is not productive of FEV-
1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) of 40- to 55-percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
residuals of a bilateral lobectomy due to bronchiectasis have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R 
§§ 3.951(a), 4.7, 4.97, Diagnostic Codes 6600, 6601, 6844 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect the diagnosis and 
treatment of pneumonia of the right lower lobe in 1951.  The 
records also reflect the diagnosis and treatment of 
bronchopneumonia of the left base in 1951.  

Private treatment records dated in 1965 reflect the diagnosis 
and treatment of bronchiectasis, including the removal of the 
right lower lobe in August 1965.  A VA examination was 
conducted in September 1965, and the examiner diagnosed 
chronic bronchitis and bronchiectasis.  A left lower 
lobectomy was performed in 1966.  The veteran's history of 
chronic respiratory infections was noted by physicians in 
statements and treatment summaries provided in the 1960s.  

In an October 1967 statement, a VA physician opined that the 
veteran's bronchiectasis during service caused his pulmonary 
damage.  In a December 1967 decision, the Board granted the 
claim of entitlement to service connection for bronchiectasis 
and chronic bronchitis.  The RO's February 1968 rating action 
reflects the grant of service connection for bilateral 
lobectomy due to bronchiectasis with bronchitis.  A 30 
percent rating was assigned, effective August 11, 1965.  A 
temporary total rating was assigned, effective May 23, 1966, 
followed by the assignment of a 50 percent rating, effective 
October 1, 1966. 

According to the findings noted in private x-ray reports 
dated from 1972 to 1990, active disease was not shown.  A 
private physician examined the veteran in August 1990.  The 
examination revealed scattered wheezes and small lung 
volumes.  The physician diagnosed chronic obstructive 
pulmonary disease (COPD), and status post lateral lower lobe 
lobectomies for bronchiectasis, not responsive to a decrease 
in therapy.  The physician indicated that the veteran's 
breathing had become progressively worse.  

A VA examination was conducted in October 1990.  The examiner 
reported a diagnosis of status post bilateral lobectomy 
caused by bronchiectasis with bronchitis.  Pulmonary function 
tests were performed, including forced expiratory volume in 
one second (FEV1), forced vital capacity (FVC), forced 
expiratory flow rate (FEF), and maximum volume ventilation 
(MVV).  The examiner commented that although the FEV1 and 
FEV1/FVC ratio were normal, the FVC and forced expiratory 
function (FEF) and MVV was reduced.  The inspiratory flow 
rates were within normal limits, and the slow vital capacity 
was reduced.  The examiner found mild airway obstruction, and 
commented that although bronchodilators were not tested, a 
clinical trial would be helpful to assess the presence of a 
reversible component.  The examiner further noted that the 
MVV was reduced more than the FEV1 suggesting poor effort or 
concurrent neuromuscular disease.  The diagnoses were mild 
obstructive airway disease and mild neuromuscular disease.  

In a May 1991 letter, Orville W. Clayton, M.D., reported that 
the veteran had done fairly well since the lobectomies in the 
1960s, but that he was continuing to experience episodes of 
respiratory infection, cough and wheezing at intervals.  At 
intervals, his care included the use of antibiotics, and over 
the years a gradual deterioration in the breathing had been 
shown.  Dr. Clayton pointed out that this is not uncommon in 
people who have had as much lung resected as the veteran had.  
On the most recent visit, the veteran's lungs were clear and 
there was no change on x-ray.  However, the veteran did have 
episodes of infection during the winter.  Dr. Clayton 
attributed the veteran's disability to poor pulmonary 
function and loss of lung tissue secondary to bronchiectasis 
related to his pneumonia in service.  

Private records reflect treatment for an upper respiratory 
infection in 1998.  On an examination in January 1998, it was 
noted that the veteran had recovered from the infection 
mostly on his own.  On examination, the chest was clear to 
auscultation, and percussion revealed elevation of the lung 
bases bilaterally.  COPD was noted.  In April 1998, the 
veteran was having problems with sinus congestion, occasional 
cough and occasional wheeze.  He was not experiencing any 
fever, and was using Keflex.  The chest was hyperexpanded and 
scattered wheezes were heard.  Percussion note was hyper-
resonant.  Laboratory data revealed a peak flow of 60 
percent.  The examiner diagnosed allergies, COPD and asthma.  
On a visit in July 1998, the veteran's chest was clear to 
auscultation.  

The private records show that in January 1999, the veteran 
reported that there had not been any changes in his 
breathing.  He had a little cough, but it was resolving at 
that time.  The chest was clear to auscultation.  The VA 
records also show that on a visit in January 1999, the 
veteran's lungs were clear on examination.  

A VA examination was conducted in February 1999.  The 
examiner described him as well developed, well nourished and 
moderately obese.  It was reported that since surgery, the 
veteran had been on a regimen of antibiotics for seven to 
eight days per month.  At the time of the examination, he was 
taking Keflex four times a day for an eight-day period.  He 
was still suffering from frequent respiratory infections 
requiring antibiotics.  He was experiencing wheezing and 
shortness of breath, and was using Albuterol and Saline four 
times a day.  He was also taking Ipraprotium Bromide in 
addition to the antibiotic.  He was using four puffs of an 
inhaler each morning.  The veteran was also taking various 
medications for his high blood pressure.  He stated that he 
could walk about half mile on level ground at his own pace 
before becoming short of breath, but only about one block if 
he hurries.  He was not experiencing any exertional chest 
pain or swollen feet and ankles.  The veteran also noted that 
a hiatal hernia had been repaired.  He was suffering from a 
chronic cough only with upper respiratory tract infection and 
it would last for about three months in spite of his use of 
antibiotics.  

On examination, there were no rales or wheezes bilaterally.  
The examiner believed that the veteran had percussion 
bilaterally.  The examiner noted diagnoses of history of 
bilateral pneumonia in 1951, history of bilateral 
bronchiectasis with bilateral partial lobectomies, and 
history of bronchospasms, asymptomatic when examined.  X-rays 
of the chest were taken.  The examiner noted that prior 
studies were not available for comparison.  The x-rays 
revealed blunting of bilateral and posterior costophrenic 
sulci, which the examiner noted may represent chronic 
fibrotic changes, but pleural effusions could not be 
excluded.  There was no evidence of airspace disease or 
abnormal appearance of the cardiac silhouette.  

Pulmonary function tests showed: FVC of 67 percent of 
predicted; FEV1 which was 75 percent of predicted; FEV1/FVC 
was 112 percent of predicted; and diffusion capacity of 
carbon monoxide (DLCO) was 105 percent of predicted.  

On a July 1999 follow-up visit at a VA facility, the 
veteran's lungs were clear to auscultation.  Also, the 
examiner commented that the pulmonary function tests 
conducted in February 1999 represented moderate obstructive 
pattern.  The examiner also determined that the veteran's 
COPD was stable.  The private records reflect examination 
findings of the chest clear to auscultation when seen in 
November 1999.  VA records show that on visits in October and 
November 1999, and February and May 2000, the veteran's lungs 
were clear to auscultation and the examiner noted that his 
COPD was stable on medications.

In a March 2000 note, George L. Beale, M.D., reported that 
the veteran is under his care.  He also noted that the 
veteran's lung condition had worsened since 1968.  

A VA examination was conducted in August 2000.  The examiner 
described the veteran as well developed and well nourished.  
The veteran noted a longstanding history of chronic cough 
with occasional fever.  He averaged about two 
hospitalizations each year for pulmonary problems and was 
hospitalized with influenza in February 2000.  He was doing 
very well with his breathing while sitting around.  He 
reported that if he takes his time, he can walk around the 
block, but he can only walk less than one block without 
becoming short of breath if he were to go fast.  For about 
twelve or thirteen years, he had been using a nebulizer at 
home.  He was also using a hand nebulizer and Albuterol, 
Vacanese, and an Atrovent nebulizer.  It was noted that the 
veteran was also on Singulair, Theophylline, and Cepharide 
for eight days for a chronic pulmonary problem.  The examiner 
also listed medications used to treat the veteran's non-
respiratory disorders.  

On examination, the lungs were clear with good breath sounds 
in the mid and upper portions with decreased breath sounds 
bilaterally, more so on the right.  He had decreased 
percussion node bilaterally at the bases.  The examiner 
reported an impression of bilateral bronchiectasis with 
bilateral lobectomy.  The examiner also noted decreased 
pulmonary function due to the bronchiectasis and history of 
chronic bronchospasm.  Pulmonary function studies were 
interpreted as showing FVC that was 69 percent of predicted, 
FEV1 that was 76 percent of predicted, FEV1/FVC that was 112 
percent; and DLCO that was 95 percent of predicted.  The 
examiner commented that the results were "probably normal" 
and that low FVC might represent poor effort.  

In August 2001, the veteran appeared at the RO and testified 
before the undersigned member of the Board.  The veteran 
testified that his disability requires the continued use of 
medication and the use of a breathing machine four times a 
day.  He takes Atrovent, AeroBid, Singulair, and he uses the 
Albuterol in the breathing machine.  Regarding the VA 
examiners' comments of poor effort in pulmonary function 
testing, the veteran testified that the observation was not 
true.  The veteran also testified that contrary to the 
information in the reports, walking down the hallway is an 
effort for him.  In order to fight infections, he takes 
antibiotics about once a month.  He is under a private 
physician's care and goes to VA facilities on occasion.  He 
is not on oxygen, but his physician planned to place him on 
it when necessary.  He uses a mask for sleep apnea.  The 
veteran testified that there are occasions when he feels that 
he cannot get enough air even though he is not exerting 
himself.  The veteran noted that he has problems with sputum 
and that he coughs a lot due to congestion.  When he talks, 
he has to stop and catch his breath.

Private medical records received after the hearing on appeal, 
show that when the veteran was admitted for treatment of an 
unrelated condition in January 2000.  It was noted that since 
the veteran's lobectomies in the 1960s, anything more than 
normal activity produces dyspnea.  He has wheezing with upper 
respiratory illnesses.  His history is negative for 
hemoptysis or tuberculosis.  On examination, respirations 
were 16 and unlabored.  He was afebrile and the chest was 
clear to auscultation.  Among the diagnoses listed, the 
examiner mentioned COPD.  In a report completed six days 
later, the examiner noted influenza with intractable 
bronchospasm and COPD with intractable bronchospasm.  On a 
follow-up examination in March 2000, the chest was clear to 
auscultation.  On another follow-up examination in June 2000, 
the chest was clear to auscultation.  

In March 2001, the veteran was treated for an upper 
respiratory tract infection.  He was having some increased 
wheezing and cough with this illness.  There had not been any 
vomiting or diarrhea.  The veteran did not have any stomach 
difficulties.  His hemoglobin had been normal and stable.  
The examiner commented that the standard system inventory was 
complete and otherwise noncontributory.  Dr. Beale commented 
that the veteran was in no acute distress and that the 
veteran was mildly obese.  The neck veins were not distended.  
Peripheral pulses were intact without bruit or pulse lag.  
Neither ventricle was enlarged.  The first and second heart 
sounds were normal.  There was an atrial gallop sound but no 
murmur.  There was no scleral icterus.  The veteran was 
described as alert and oriented to self, location, and time, 
with intact judgment and insight.  The screening neurologic 
examination was intact and non-focal.  A scattered wheeze was 
heard.  The physician recommended the use of Levaquin each 
day for seven days.  The veteran noted that he was no longer 
taking Theodur.  He was to use Phenergan with codeine for the 
cough.  He was given depomedrol IM.  The examiner diagnosed 
COPD and upper respiratory tract infection.  


Legal Analysis

The RO has met its duty to provide notice and assist the 
veteran in the development of his claim under the Veterans 
Claims Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  
Regulations implementing the Veterans Claims Assistance Act 
of 2000 are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326). 

By virtue of the statement of the case and the supplemental 
statement of the case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  When the veteran 
testified before the Board in August 2001, he and his 
attorney were given notice of the evidence necessary to 
substantiate the claim.  

The duty to suggest evidence was met at the time of the 
hearing pursuant to 38 C.F.R. § 3.103 (2001).  The veteran 
was afforded an additional period of 30-days to submit 
evidence.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  

Multiple VA examinations were conducted, and copies of the 
reports are associated with the file.  The veteran contended 
at the hearing on appeal that he should be afforded an 
additional hearing.  His contention was based on a dispute as 
to the notation on the most recent pulmonary function study, 
that a low FVC might be due to "poor effort."  Poor effort 
would be expected to yield a FVC that would be lower than 
otherwise, and hence, more favorable to the veteran.  
Therefore another examination would not be beneficial to his 
claim.

He has also argued that he has more ventilatory restriction 
than has been noted on recent examinations.  The veteran 
lacks any medical background that would qualify him to 
challenge the results of pulmonary function testing.  The 
fact that repeated pulmonary function tests have yielded 
relatively consistent results over time suggests that the 
test results are accurate.  The veteran has not reported any 
worsening in his condition since the August 2000 examination.  
Therefore, further examinations are unnecessary.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is in effect for residuals of a bilateral 
lobectomy due to bronchiectasis with bronchitis.  Since the 
initial grant of service connection in 1968, regulations for 
the evaluation of respiratory disorders were revised as of 
October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  
Under 38 C.F.R. § 4.97, Diagnostic Code 6816, in effect prior 
to October 1, 1996, a maximum rating of 50 percent is 
assigned for a bilateral lobectomy.  Presently, the criteria 
used to rate residuals of a lobectomy are contained in 
38 C.F.R. § 4.97, Diagnostic Code 6844.  

Under Diagnostic Code 6844, a 30 percent evaluation is 
provided where FEV-1 or FEV-1/FVC is 56 to 70 percent of 
predicted, or DLCO is 56 to 65 percent of predicted; the next 
higher evaluation, 60 percent, is assigned when FEV-1, FEV-
1/FVC, or DLCO (SB) is 40-to 55-percent of predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Here, the three sets of pulmonary function tests of record do 
not reflect results that meet the criteria for a 60 percent 
rating under Diagnostic Code 6844.  Therefore, there is not a 
question as to which rating should apply.  38 C.F.R. § 4.7 
(2001).  In fact, the application of Diagnostic Code 6844 
would result in the assignment of a lower rating.  However, 
the current rating of 50 percent may not be reduced, as a 
readjustment to the schedule shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  
38 U.S.C.A. § 1155, Fugere v. Derwinski, 1Vet. App. 103 
(1990).  Further, the evaluation has been in effect for more 
than 20 years.  38 C.F.R. § 3.951(a) (2001).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that other Diagnostic Codes do not 
provide a basis to assign an evaluation higher than the 50 
percent evaluation currently in effect.

As noted throughout the record, the veteran's lobectomy is 
related to bronchiectasis and bronchitis, and he suffers from 
upper respiratory tract infections.  Diagnostic Code 6600 
contemplates bronchitis, and uses the same criteria applied 
under Diagnostic Code 6844.  Therefore, the application of 
Diagnostic Code 6600 would not result in the assignment of a 
higher rating.  

Diagnostic Code 6601 contemplates bronchiectasis.  A 60 
percent rating is assigned for bronchiectasis with 
incapacitating episodes of infection of four to six weeks 
total duration per year, or; near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously.  A note following Diagnostic Code 6601, 
provides that an incapacitating episode is one that requires 
bed rest and treatment by a physician.  Here, the medical 
records reflect treatment for the veteran's respiratory 
condition, including an episode of an upper respiratory tract 
infection in March 2001.  Mostly, the records reflect the 
opinion that the veteran's respiratory condition has remained 
stable on medication, therefore the records do not reflect 
reports of incapacitating episodes as required for the 
application of Diagnostic Code 6601.  Given the lack of 
findings with regard to incapacitating episodes, Diagnostic 
Code 6601 does not provide a basis for a higher rating.

Given the above discussion, the Board finds that a rating 
greater than 50 percent for the veteran's service-connected 
respiratory disability is not warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating greater than 50 percent for residuals 
of a bilateral lobectomy due to bronchiectasis has not been 
established, and the appeal is denied. 




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 


